IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DEUTCHE BANK NATIONAL TRUST                : No. 212 MAL 2022
COMPANY AS TRUSTEE FOR SAXON               :
ASSET SECURITIES TRUST 2007-2              :
MORTGAGE LOAN ASSET BACKED                 : Petition for Allowance of Appeal
CERTIFICATES, SERIES 2007-2,               : from the Order of the Superior Court
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
BRUCE R. NORTON,                           :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of May, 2022, the Petition for Allowance of Appeal is

DENIED.